Citation Nr: 0934575	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-17 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  What initial rating is warranted for degenerative joint 
disease of the lumbar spine?

2.  What initial rating is warranted for a right hip 
condition.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of right knee medial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active military service from July 1965 to 
April 1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

During the course of the appeal, separate 10 percent ratings 
were assigned for limitation of flexion and limitation of 
extension of the right knee.  There has been no disagreement 
with this separate rating, nor have those matters been the 
subject of a statement of the case.  As such, the appeal 
appears limited to the issues set out on the title page.

In March 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO did not complete the 
directed development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's Substantive Appeal (VA Form 9) notes his 
request for a "teleconference" hearing before the Board.  
As noted above, the Board remanded the case in March 2009 so 
a video conference hearing could be scheduled.  The AMC 
notified the Veteran of the Board's March 2009 remand but 
returned the case to the Board without returning the claims 
file to the RO so the requested hearing could be scheduled.  
Noncompliance with a remand mandates a subsequent remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has requested the hearing be scheduled for a VA 
facility in Albany, NY.  The Veteran, his representative, and 
the RO, will work out the location of the hearing.

Accordingly, the case is REMANDED for the following action:

The RO shall schedule a video conference 
hearing as requested before a Veterans Law 
Judge sitting in Washington, DC, at the 
earliest available opportunity, in 
accordance with applicable procedures, and 
notify the Veteran and his representative 
of the date and time thereof.  If he 
wishes to withdraw the request for the 
hearing, that should be done by written 
document submitted to the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


